EXHIBIT 10(l)
 
 
Tuesday, April 6, 2010
 
Power Sports Factory (PSF) and Crossroads Financial (CF) agree to the following
conditions for the companies to continue their current contractual relationship:
 
-  CF acknowledges that Power Sports Factory is not presently in default on
their current loan agreement.
 
-  CF will not sell any PSF scooters to another party before June 30th, 2010
without the consent of PSF.
 
-  CF will receive the following payment on each bike model prior to release
from MMI:
 
M50 — $520 + $100 to CTSI = $620
 
X50- $620 + $100 to CTSI = $720
 
150XT - $620 + $100 to CTSI —$720
 
RX200 - $470 + $100 to CTSI = $570
 
RX50 - $470 + $100 to CTSI — $570.
 
-  CF and PSF agree this payment to CF will only cover MMI storage, Product
Liability insurance and CF interest/management fee.
 
-  PSF agrees they will sell at least 100 scooters in April, 150 scooters in
May, 150 scooters in June. PSF agrees to use its best efforts to facilitate
scooter sales as quickly as possible. PSF will continue to provide proper MS0
documents for each sale.
 
-  PSF agrees that in order to sell 1 X50, we must sell at least 10 units of
another model. All other models should be sold in relation to their relative
inventory levels.
 
-  PSF confirms that it has the full right to use the Andretti name and to sell
the above mentioned scooters during this period.
 
 

         
/s/ Shawn Landgraf
   
/s/ Rich Epstein
 
Name: Shawn Landgraf
   
Name: Rich Epstein 
 
Title:  Chief Executive Officer
           Power Sports Factory
   
Title: COO
          Crossroads Financial
 

 
 



